Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto et al., Mizuta et al., Sato and Kikuchi et al. disclose art in an image forming apparatus having a conveyance section including a guide member which includes a first guide member and a second guide member but do not disclose the second guide member configured to rotate around a second axial line as a pivot to open and close with respect to a second partial region of the entire region and the first tip portion of the first guide member which is located vertically above the second tip portion of the second guide member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853